DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 09/09/22. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Amendment
3.	As per Applicant’s instruction as filed on 09/09/22, claims 1, 12-17, and 19-20 have been amended, and claim 11 has been canceled.

Response to Remarks
4.	Applicant’s remarks with respect to currently pending amended claims as filed on 12/02/21 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection incorporating newly cited prior art reference (Bossen et al (2006/0268166 A1)).  

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-10, 12, 14-17, and 19-21 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Xu et al (2020/0021840 A1) in view of LI et al (2020/0036997 A1), Lin et al (2021/0203943 A1), Zou et al (2017/0332095 A1), and Bossen et al (2006/0268166 A1).
Regarding claims 1, 4, and 19-21, Xu et al discloses an apparatus/method for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to perform processing video data, wherein a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by the video processing apparatus, wherein the method comprises: 
acquiring, during a conversion between a current block (for decoder, output, Fig. 4, 456; for encoder, input Block Data) and a bitstream of the current block (for decoder, 431; for encoder, 625), motion information of the current block, wherein the motion information of the current block is based on at least one affine model parameter of a neighboring block of the current block (630), in order to transform between the block and a reference block in a reference picture that has been reconstructed/converted, wherein the processor reconstructs/converts at least a sample of the current block based on the affine model (abs.; Figs. 4 and 6; paras. [0081], [0083], [0096], [0102-0110], [0113-0114], [0120], [0138-0140]); and
performing, based on the motion information, the conversion between the current block and the bitstream of the current block (Fig. 4, 453; Fig. 6, 630; Fig. 17, S1740; paras. [0081], [0083], [0096], [0102-0110]), wherein a set of affine model parameters of the current block is calculated based on the at least one affine model parameters from one or more neighboring blocks of the current block (abs.; paras. [0010], [0140], [0156]).
Even though Xu et al does not seem to explicitly disclose “storing” the at least one affine model parameter(s) for the current block, Xu et al, nevertheless, teaches a processing device obtaining, from a buffer (storage), motion information of bottom locations in a neighboring block that is adjacent of the current block in a current picture, providing techniques of parameter derivation in affine motion compensation, which can be used in inter picture prediction and intra block copy mode, which clearly implies that affine model parameter(s) for the current block had to be “stored” somewhere (such as in the buffer, a table, or a memory) to be used in providing techniques of parameter derivation in affine motion compensation prediction (Fig. 4, 453) and inter picture prediction (Fig. 6, 630), and transforming between the block and a reference block in a reference picture that has been reconstructed/converted, wherein the processor reconstructs/converts at least a sample of the current block based on the affine model.
Furthermore, Xu et al discloses, wherein the at least one affine model parameter stored (as discussed above) with one or more neighboring blocks of the current block is used to derive control points motion vectors of the current block, and wherein a set of affine model parameters of the current block is calculated based on one or more control points motion vectors of the neighboring block (Figs. 11-13; paras. [0112], [0117], [0119], [0121-0122], [0125], [0127]),
wherein the motion information of bottom locations, such as two control points of bottom corners, of a neighboring block that is adjacent to the current block is obtained (e.g., the neighboring block is in a different CTU row from the current block, such as a CTU row above the current block), wherein the motion information of the neighboring block is stored in a line buffer, but when motion information of non-bottom locations (e.g., control points of top corners of the neighboring block) is not needed for determining the affine model, the line buffer does not need to “store” the motion information of non-bottom locations, thereby the size of the line buffer can be reduced to save cost (para. [0155]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method for processing video data as taught by Xu et al to realize/recognize the set of affine model parameters of the current block is calculated based on the at least one stored affine model parameter(s) with one or more neighboring blocks of the current block, without storing one or more control points motion vectors of the neighboring block, in order to provide techniques of parameter derivation in affine motion compensation prediction and inter picture prediction, transform between the block and the reference block in the reference picture that has been reconstructed/converted, wherein the processor reconstructs/converts at least a sample of the current block based on the affine model, and reduce the size of the line buffer so as to save cost.


Furthermore, as an additional support, LI et al teaches history-based affine merge and mv prediction comprising the affine motion information of the coding block includes affine motion parameters of the coding block that defines an affine motion model, and performing a pruning process before storing the affine motion information of the coding block in the HMVP buffer in which similarity of the affine motion information of the coding block to the affine motion information candidates in the HMVP buffer is examined (abs.; para. [0012]).
Therefore, it would further have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method for processing video data as taught by Xu et al to incorporate/combine LI et al’s teaching as above so as to perform the pruning process before storing the affine motion/model information/parameter of the neighboring block of the current coding block in the HMVP buffer, in which similarity of the affine motion information of the coding block to the affine motion information candidates in the HMVP buffer is examined.
Xu et al does not seem to particularly disclose,
wherein parameters for the first reference list and the second reference list are stored independently or stored with prediction from one to the other, and 
wherein the parameters for the first reference list and the second reference list comprise at least one of six or four variables corresponding to a six-parameter or four-parameter affine model, respectively, and
wherein the parameters for the first reference list and the second reference list are clipped before being stored.
However, Lin et al teaches apparatus/method of affine mode motion vector prediction derivation for video coding system comprising, wherein the at least one affine model parameter is associated with a first reference list (0) and a second reference list (1), and wherein parameters (affine flag) for the first reference list and the second reference list are stored, or, parameters for the first reference list and the second reference list are stored with prediction from one to the other, in order to make the coding process simpler and more consistent, and reduce memory for storing neighboring blocks information (paras. [0185], [0169-0170], [0172]).
Furthermore, Zou et al teaches affine motion prediction for video coding comprising, wherein parameters for a first reference list and a second reference list (two reference lists) comprise at least one of six or four variables corresponding to a six-parameter or four-parameter affine model, respectively, so as to determine, based on the determined values of the motion vectors of the affine motion model for the current block of video data, a predictor block of video data, and reconstruct/decode the current block of video data based on the predictor block of video data (paras. [0164], [0142], [0007]).
Moreover, Bossen et al teaches apparatus/method for coding motion and prediction weighting parameters comprising:
Cliping a sample value within a range, with SampleBitDepth being the number of bits associated with the current sample, W0 and O0 are the weighting factor and offset associated with the current reference list 0, W1 and O1 are the weighting factor and offset associated with the current reference list 1, and LWD is the log weight denominator rounding factor, which essentially plays the role of a weighting factor quantizer, and further generate weighting parameters for multi-hypothesis partitions, transforming the weighting parameters and coding transformed weighting parameters (paras. [0011], [0014]).
Therefore, it would have been considered further obvious to a person of ordinary skill in the relevant art employing the apparatus/method for processing video data as taught by Xu et al to incorporate/combine Lin et al, Zou et al, and Bossen et al’s teachings as above so that 	parameters for the first reference list and the second reference list are stored independently (as a matter of simple design choice/preference), or, the parameters for the first reference list and the second reference list are stored with prediction from one to the other, and 
wherein the parameters for the first reference list and the second reference list comprise at least one of six or four variables corresponding to the six-parameter or four-parameter affine model, respectively, in order to make the coding process simpler and more consistent, and reduce memory for storing neighboring blocks information, determine, based on the determined values of the motion vectors of the affine motion model for the current block of video data, a predictor block of video data, and reconstruct/decode the current block of video data based on the predictor block of video data,
wherein the parameters for the first reference list and the second reference list are clipped before being stored, in order to generate weighting parameters for multi-hypothesis partitions, transforming the weighting parameters and coding transformed weighting parameters, thereby reducing the size of the buffer/memory, so as to save cost associated with the storage expense.
Regarding claim 2, Xu et al discloses, wherein the conversion includes decoding (430) the current block from the bitstream (431, S1740) (Figs. 4 and 17).
Regarding claim 3, Xu et al discloses, wherein the conversion includes encoding (622, 625) the current block (input Block Data) into the bitstream (Coded Video Sequence ) (Fig. 6).
Regarding claim 5, Xu et al discloses, wherein the at least one stored affine model parameter of the one or more neighboring blocks of the current block is used to derive control points motion vectors of the current block, and wherein a set of affine model parameters of the current block is calculated based on one or more control points motion vectors of the neighboring block as discussed above.
Furthermore, as an additional support, LI et al teaches history-based affine merge and mv prediction comprising the affine motion information of the coding block includes affine motion parameters of the coding block that defines an affine motion model, and performing a pruning process before storing the affine motion information of the coding block in the HMVP buffer in which similarity of the affine motion information of the coding block to the affine motion information candidates in the HMVP buffer is examined (abs.; para. [0012]).
Therefore, it would have been considered further obvious to a person of ordinary skill in the relevant art employing the apparatus/method for processing video data as taught by Xu et al to incorporate/combine LI et al’s teaching as above so as to perform the pruning process before storing the affine motion information including affine motion parameters of the coding block in the HMVP buffer in which similarity of the affine motion information of the coding block to the affine motion information candidates in the HMVP buffer is examined.
Regarding claim 6, Xu et al discloses, wherein the at least one stored affine model parameter (discussed with respect to claim 4) of the one or more neighboring blocks of the current block is used to derive motion vectors used in motion compensation for sub-blocks of the current block, and wherein the current block is an affine-coded block (paras. [0102-0103], [0116]).
Furthermore, as an additional support, LI et al teaches history-based affine merge and mv prediction comprising the affine motion information of the coding block includes affine motion parameters of the coding block that defines an affine motion model, and performing a pruning process before storing the affine motion information of the coding block in the HMVP buffer in which similarity of the affine motion information of the coding block to the affine motion information candidates in the HMVP buffer is examined (abs.; para. [0012]).
Therefore, it would have been considered further obvious to a person of ordinary skill in the relevant art employing the apparatus/method for processing video data as taught by Xu et al to incorporate/combine LI et al’s teaching as above so as to perform the pruning process before storing the affine motion information including affine motion parameters of the coding block in the HMVP buffer in which similarity of the affine motion information of the coding block to the affine motion information candidates in the HMVP buffer is examined.
Regarding claim 7, Xu et al discloses, wherein the at least one stored affine model parameter (discussed above with respect to claim 4) of the one or more neighboring blocks of the current block is used to derive a prediction for one or more control point motion vectors (CPMYs) of the current block, which (previous affine data) is used to predict the CPMVs of the current block (paras. [0109-0110], [0112], [0121-0122], [0127]).
Xu et al further discloses conversing between the current block and the bitstream of the current block, and motion information of the current block, wherein the motion information of the current block is based on at least one affine model parameter of a neighboring block of the current block, in order to transform between the block and a reference block in a reference picture that has been reconstructed/converted, wherein the processor reconstructs/converts at least a sample of the current block based on the affine model as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method for processing video data as taught by Xu et al to realize/recognize that the previous affine data is used to predict the CPMVs of the current block
when CPMVs need to be conversed, in order to transform between the block and a reference block in a reference picture that has been reconstructed/converted, wherein the processor reconstructs/converts at least a sample of the current block based on the affine model.
Regarding claim 8, Xu et al discloses, wherein the at least one stored affine model parameter (discussed with respect to claim 4) of a neighboring block of the current block is inherited by the current block if the current block utilizes an affine mode merging from the neighboring block (abs.; paras. [0138], [0010], [0109], [0112], [0124], [0126], [0140, [0154]).
Furthermore, as an additional support, LI et al teaches history-based affine merge and mv prediction comprising the affine motion information of the coding block includes affine motion parameters of the coding block that defines an affine motion model, and performing a pruning process before storing the affine motion information of the coding block in the HMVP buffer in which similarity of the affine motion information of the coding block to the affine motion information candidates in the HMVP buffer is examined (abs.; para. [0012]).
Therefore, it would have been considered further obvious to a person of ordinary skill in the relevant art employing the apparatus/method for processing video data as taught by Xu et al to incorporate/combine LI et al’s teaching as above so as to perform the pruning process before storing the affine motion information including affine motion parameters of the coding block in the HMVP buffer in which similarity of the affine motion information of the coding block to the affine motion information candidates in the HMVP buffer is examined.
Regarding claim 9, Xu et al discloses, wherein a set of affine model parameters of the current block is signaled from an encoder to a decoder (S1710); or, wherein a set of affine model parameters for the current block is predicted/inherited from one or more collocated (side by side) blocks in one or multiple pictures (abs.; paras. [0010], [0096], [0126], [0102], [0138-0140], [0151], [0154]).
Regarding claim 10, Xu et al discloses conversing between the current block and the bitstream of the current block, and motion information of the current block, wherein the motion information of the current block is based on at least one affine model parameter of a neighboring block of the current block, in order to transform between the block and a reference block in a reference picture that has been reconstructed/converted, wherein the processor reconstructs/converts at least a sample of the current block based on the affine model as discussed above.
Furthermore, Xu et al discloses, wherein a set of affine model parameters of the current block is calculated based on the at least one affine model parameters from one or more neighboring blocks of the current block (abs.; paras. [0010], [0140], [0156]).
Moreover, Xu et al discloses, wherein a set of affine model parameters of the current block is signaled from an encoder to a decoder (S1710); or, wherein a set of affine model parameters for the current block is predicted from one or more collocated (side by side) blocks in one or multiple pictures (abs.; paras. [0010], [0096], [0126], [0102], [0138-0140], [0151], [0154]).
Even though Xu et al does not explicitly disclose “storing” the at least one affine model parameters for the current block of the picture, Xu et al, nevertheless, teaches a processing device obtaining, from a buffer (storage), motion information of bottom locations in a neighboring block that is adjacent of the current block in a current picture, providing techniques of parameter derivation in affine motion compensation, which can be used in inter picture prediction and intra block copy mode, which clearly implies that affine model parameters for the current block had to be “stored” somewhere (such as in the buffer, a table, or a memory) to be used in providing techniques of parameter derivation in affine motion compensation prediction (Fig. 4, 453) and inter picture prediction (Fig. 6, 630).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method for processing video data as taught by Xu et al to realize/recognize after a conversion of a picture is performed, affine model parameters of the picture are stored for predicting affine model parameters of a block in another picture to be conversed, in order to provide techniques of parameter derivation in affine motion compensation prediction and inter picture prediction.

Regarding claim 12, Xu et al discloses, wherein the performing the conversion (S1740) is further based on affine model parameters (s1730) and motion information stored in the neighboring MXN unit block (S1720), wherein all sub-blocks inside an M x N unit block share the same stored parameters (Fig. 17; paras. [0153-0157]); and
wherein the performing the conversion comprises: 
deriving, for motion compensation, CPMVs or motion vectors of sub-blocks of the current block (paras. [0096], [0050], [0102-0103]).
Regarding claim 14, Xu et al discloses, wherein the affine model parameters includes four variables corresponding to a four parameters for a 4-parameter affine model, wherein the MV0 and MV1 are derived by:
MV0 (x, y) = a(x’ - x) - b(y’ - y), wherein a and b would be constant;
MV1 (x, y) = a(y’ - y) - b(x’ - x), wherein a and b would be constant,
where the MV0 and MV1 represent the motion vector stored in the unit block (Fig. 10; paras. [0015], [0102-0103], [0107], [0114-0118], [0135], [0138]).
Furthermore, Zou et al teaches affine motion prediction for video coding comprising, wherein affine model parameters includes four variables (a, b, c, d) corresponding to a four parameters for a 4-parameter affine model, wherein the MVx and MVy are derived by:
MVx = a(x’ - x) - b(y’ - y) + c, wherein a, b, c, and d would be constant;
MVy = b(y’ - y) - a(x’ - x) + d, wherein a, b, c, and d would be constant,
wherein the MVx and MVy represent the motion vector stored in the unit block, so as to improve the efficiency of video compression (paras. [0035-0038].
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method for processing video data as taught by Xu et al to incorporate/combine IKAI et al and AHN’s teachings as above so that for the coordinate of position (x, y), the affine model parameter of the unit block comprises four variables (a, b, e, f) corresponding to the four-parameter affine model, wherein e= mv(power of h) 0, f=mv(power of v) 0, and the motion vector (mv(power of h) (x,y), mv(power of v) (x,y)) is derived by:
mv(power of h)  (x, y) = a(x - xm) - b(y - ym) + mv(power of h) 0
mv(power of v) (x, y) =b(x - xm) + a(y - ym) + mv(power of v) 0,
where (mv(power of h) 0, mv(power of v) 0) represents the motion vector stored in the unit block, so as to improve the efficiency of video compression.
Note: parameters comprising four variables can be correspondingly interchanged as a matter of design choice/preference, respectively.
Regarding claims 15-16, Xu et al discloses, wherein the storing the affine model parameters includes storing four or six parameters for a 6-parameter affine model (Fig. 10; paras. [0015], [0102-0103], [0114]).
Furthermore, Xu et al discloses, wherein the motion vector MV0 for a position (x, y) will be MV0 = (x’ - x), (y’ - y).
Moreover, Zou et al teaches affine motion prediction for video coding comprising, wherein affine model parameters includes six variables (a, b, c, d, e, f) corresponding to a six parameters for a 6-parameter affine model, wherein the MVx and MVy are derived by:
MVx = a(x) - b(y) + c, wherein a, b, c, d, e, and f would be constant;
MVy = d(x) - e(y) + f, wherein a, b, c, d, e, and f would be constant,
wherein the MVx and MVy represent the motion vector stored in the unit block, so as to improve the efficiency of video compression (paras. [0038-0040].
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method for processing video data as taught by Xu et al to incorporate/combine Zou et al’s teaching as above so that for the coordinate of position (x, y), the affine model parameters of the unit block comprises six or four variables (a, b, c, d, e, f) corresponding to the six-parameter or four-parameter affine model, respectively, wherein the motion vector (mv(power of h) (x,y), mv(power of v) (x,y)) is derived by:
mv(power of h) (x, y)=ax + cy + mv(power of h) 0,
mv(power of v) (x, y)=bx + dy+ mv(power of v) 0,
wherein the (mv(power of h) 0, mv(power of v) 0) represents the motion vector stored in the unit block, so as to improve the efficiency of video compression.
Note: parameters six variables can be correspondingly interchanged as a matter of design choice/preference, respectively.
Regarding claim 17, Xu et al discloses, wherein CPMVs of the current block are 
derived from a motion vector (paras. [0013-0015], [0109-0110], [0112], [0117], [0119]) and the affine model parameters stored in a neighboring block, and 
wherein the CPMVs serve as Motion Vector Predictions (MVPs) for the signaled CPMVs of the current block, or the CPMVs are used to derive the motion vector of each sub-block of the current block used for motion compensation (paras. [0112], [0121-0122], [0127]).
Even though Xu et al does not seem to explicitly disclose “storing” the affine model parameters in a neighboring block, Xu et al, nevertheless, teaches a processing device obtaining, from a buffer (storage), motion information of bottom locations in a neighboring block that is adjacent of the current block in a current picture, providing techniques of parameter derivation in affine motion compensation, which can be used in inter picture prediction and intra block copy mode, which clearly implies that affine model parameters for the current block had to be “stored” somewhere (such as in the buffer, a table, or a memory) to be used in providing techniques of parameter derivation in affine motion compensation prediction (Fig. 4, 453) and inter picture prediction (Fig. 6, 630).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method for processing video data as taught by Xu et al to realize/recognize the set of affine model parameters of the current block is calculated based on the at least one stored affine model parameters of the one or more neighboring blocks of the current block, in order to provide techniques of parameter derivation in affine motion compensation prediction.
Furthermore, as an additional support, LI et al teaches history-based affine merge and mv prediction comprising the affine motion information of the coding block includes affine motion parameters of the coding block that defines an affine motion model, and performing a pruning process before storing the affine motion information of the coding block in the HMVP buffer in which similarity of the affine motion information of the coding block to the affine motion information candidates in the HMVP buffer is examined (abs.; para. [0012]).
Therefore, it would have been considered further obvious to a person of ordinary skill in the relevant art employing the apparatus/method for processing video data as taught by Xu et al to incorporate/combine LI et al’s teaching as above so as to perform the pruning process before storing the affine motion information of the neighboring block in the HMVP buffer in which similarity of the affine motion information of the coding block to the affine motion information candidates in the HMVP buffer is examined.

8.	Claim 13 is rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Xu et al (2020/0021840 A1), LI et al (2020/0036997 A1), Lin et al (2021/0203943 A1), Zou et al (2017/0332095 A1), and Bossen et al (2006/0268166 A1) as applied to claim 12 above, and further in view of IKAI et al (2019/0037231 A1) and AHN (2021/0168398 A1).
Regarding claim 13, the combination of Xu et al, LI et al, Lin et al, Zou et al, and Bossen et al does not seem to explicitly disclose, wherein the coordinate of the center position of the unit block (xm, ym) is calculated as xm=x0+M/2, ym=y0+N/2, wherein (x0, y0) represents the coordinate of the top-left position of the unit block.

However, IKAI et al teaches, wherein a coordinate of a center position of an unit block (t0) (e.g., we can call it, xm, ym, which are assigned as x and y coordinates, respectively) is calculated as xm=x0+M/2 (e.g., x0 can be assigned as xPb-w, and M can be assigned as BW), ym=y0+N/2 (e.g., y0 can be assigned as yPb+H-h, and N can be assigned as BW), wherein V0 (xPb, yPB) represents the coordinate of the top-left position of the unit block, in order to provide an image decoding/coding device and a prediction image generation device which can suppress a code amount from increasing and generate a prediction image with higher precision (paras. [0349], [0015]).
Furthermore, AHN teaches video coding device/method using merge candidate comprising a coordinate of a top-left position of an unit block expressed as f(x,y)=hx-wy, wherein w means width and h means height of the block (which would yield f(x,y)= x0, y0, if w and h become 0), in order to improve coding/decoding efficiency through block division of various types and motion information (paras. [0099-0100], [0022-0023]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method for processing video data as taught by Xu et al to incorporate/combine IKAI et al and AHN’s teachings as above so that the coordinate of the center position of the unit block (xm, ym) can be calculated as xm=x0+M/2, ym=y0+N/2, wherein the (x0, y0) represents the coordinate of the top-left position of the unit block, in order to provide an image decoding/coding device and a prediction image generation device which can suppress a code amount from increasing and generate a prediction image with higher precision, and improve coding/decoding efficiency through block division of various types and motion information.

9.	Claim 18 is rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Xu et al (2020/0021840 A1), LI et al (2020/0036997 A1), Lin et al (2021/0203943 A1), Zou et al (2017/0332095 A1), and Bossen et al (2006/0268166 A1) as applied to claim 1 above, and further in view of CHUNANG et al (2019/0028731 A1).
Regarding claim 18, Xu et al discloses the conversion as discussed above, and comparing the plurality of sets of affine model parameters associated with the plurality of neighboring blocks (abs.; para. [0038]).
Xu et al does not seem to explicitly disclose:
pruning, prior to the performing the conversion, a plurality of sets of affine model
parameters associated with a plurality of neighboring blocks; and

comparing, prior to the pruning, the plurality of sets of affine model parameters
associated with the plurality of neighboring blocks, and 
deciding whether parameters {a, b, c, d, e, f} from a neighboring block are redundant with parameters {a’, b’, c’, d’, e’, f’} from another neighboring block already in a candidate list, wherein the candidate list is an affine merge or affine AMVP candidate list.
However, LI et al teaches affine merge and motion vector prediction comprising the affine motion information of the coding block includes affine motion parameters of the coding block that defines an affine motion model, and performing a pruning process before storing the affine motion information of the coding block in the HMVP buffer in which similarity of the affine motion information of the coding block to the affine motion information candidates in the HMVP buffer is examined (abs.; para. [0012]).
Furthermore, CHUNANG et al teaches affine inter prediction for video coding comprising:
pruning, a plurality of affine model parameters associated with a plurality of blocks (para. [0080]); and
deciding whether parameters from a neighboring block are redundant with parameters from another neighboring block already in a candidate list, wherein the candidate list is an affine merge or affine AMVP candidate list, in order to utilize motion compensation to improve coding performance of existing coding systems (abs.; paras. [0152], [0013], [0037]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method for processing video data as taught by Xu et al to incorporate/combine LI et al CHUNANG et al’s teachings as above so as to prune, prior to the performing the conversion, a plurality of sets of affine model parameters associated with a plurality of neighboring blocks, compare, prior to the pruning, the plurality of sets of affine model parameters associated with the plurality of neighboring blocks, and decide whether parameters {a, b, c, d, e, f} from a neighboring block are redundant with parameters {a’, b’, c’, d’, e’, f’} from another neighboring block already in a candidate list, wherein the candidate list is an affine merge or affine AMVP candidate list, so that similarity of the affine motion information of the coding block to the affine motion information candidates in the HMVP buffer is examined and utilize motion compensation to improve coding performance of existing coding systems.




Conclusion
10.	The prior art made of record is considered pertinent to Applicant's disclosure.
A.	Xiu et al (2016/0050430 A1), Enhanced temporal motion vector prediction for scalable video coding. 

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

13.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/SHAWN S AN/Primary Examiner, Art Unit 2483